DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yalei Sun (Reg No.57765) on 1/5/2022.

 The claim shall be amended as follows:
 	Claim 1 (Currently Amended) A virtual reality content display method performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors, the method comprising:
receiving a video stream including a sequence of video frames of a live video game;
obtaining a video frame to be displayed from the video stream;
identifying a preset key information area in the video frame, wherein the preset key information area includes a map of the video game, video game statistics, or a map of the video game and video game statistics;

determining that the preset key information area is being viewed by a user along a line of sight direction; and 
in accordance with the determination, 
	generating an instance of the preset key information area from the preset key information area in the video frame; and 
	displaying the generated instance of the preset key information area at a position in front of the imaging panel and closer to the user along the line of sight direction while maintaining the display of the video frame including the preset key information area on the imaging panel, further including:
setting a rectangular render mesh at a position that is located between the imaging panel and a virtual camera and whose distance with the virtual camera is a preset value; the rectangular render mesh including two rendering triangles having four vertices, and a central point of an intersection of two diagonal lines of the rectangular render mesh is used to map four vertices of the preset key information area to the four vertices of the rectangular render mesh.
Claim 7	(Canceled)
Claim 8 	(Currently Amended) The method according to claim [[ 1, wherein the step of displaying the generated instance of the preset key information area comprises:
obtaining a video stream texture and texture coordinates of the preset key information area;

replacing a material map of the render mesh with a texture of the preset key information area.
      Claim 9 (Currently Amended) A computing device comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations comprising:
receiving a video stream including a sequence of video frames;
obtaining a video frame to be displayed from the video stream;
identifying a preset key information area in the video frame, wherein the preset key information area includes a map of the game, game statistics, or a map of the game and game statistics;
rendering the video frame on an imaging panel, to form a virtual reality content image for display; 
determining that the preset key information area is being viewed by a user along a line of sight direction; and
in accordance with the determination, 
generating an instance of the preset key information area from the preset key information area in the video frame; and 
	displaying the generated instance of the preset key information area at a position in front of the imaging panel and closer to the user along the line of sight , further including:
setting a rectangular render mesh at a position that is located between the imaging panel and a virtual camera and whose distance with the virtual camera is a preset value; the rectangular render mesh including two rendering triangles having four vertices, and a central point of an intersection of two diagonal lines of the rectangular render mesh is used to map four vertices of the preset key information area to the four vertices of the rectangular render mesh.
Claim 15 	(Canceled)
          Claim 16 (Currently Amended) The computing device according to claim [9, wherein the operation of displaying the generated instance of the preset key information area on the render mesh comprises:
obtaining a video stream texture and texture coordinates of the preset key information area;
respectively mapping the texture coordinates of the preset key information area to four vertexes of the render mesh; and
replacing a material map of the render mesh with a texture of the preset key information area.
         Claim 17 (Currently Amended) A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computing device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the terminal to perform a plurality of operations including:

obtaining a video frame to be displayed from the video stream;
identifying a preset key information area in the video frame, wherein the preset key information area includes a map of the game, game statistics, or a map of the game and game statistics;
rendering the video frame on an imaging panel, to form a virtual reality content image for display; 
determining that the preset key information area is being viewed by a user along a line of sight direction; and
in accordance with the determination, 
generating an instance of the preset key information area from the preset key information area in the video frame; and 
	displaying the generated instance of the preset key information area at a position in front of the imaging panel and closer to the user along the line of sight direction while maintaining the display of the video frame including the preset key information area on the imaging panel, further including:
setting a rectangular render mesh at a position that is located between the imaging panel and a virtual camera and whose distance with the virtual camera is a preset value; the rectangular render mesh including two rendering triangles having four vertices, and a central point of an intersection of two diagonal lines of the rectangular render mesh is used to map four vertices of the preset key information area to the four vertices of the rectangular render mesh.
Claim 19 	(Canceled)
17, wherein the operation of displaying the generated instance of the preset key information area on the render mesh comprises:
obtaining a video stream texture and texture coordinates of the preset key information area;
respectively mapping the texture coordinates of the preset key information area to four vertexes of the render mesh; and
replacing a material map of the render mesh with a texture of the preset key information area.

Response to Arguments
Applicant’s arguments, see REMARKS filed on 10/22/2021, with respect to 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive. 
Applicant has amended claims 1, 9, 17 to overcome the claim rejections -35 USC 112(b). The previous rejections claims 1-20 under 35 USC 112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-14, 15-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Based on Remarks filed on 10/22/2021 and amended limitations, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims. 
Regarding independent claims 1, 9 or 17, the prior art of record taken alone or in combination, fails to disclose or render obvious:  “identifying a preset key information setting a rectangular render mesh at a position that is located between the imaging panel and a virtual camera and whose distance with the virtual camera is a preset value; the rectangular render mesh including two rendering triangles having four vertices, and a central point of an intersection of two diagonal lines of the rectangular render mesh is used to map four vertices of the preset key information area to the four vertices of the rectangular render mesh” in combination with all limitations recited in claim 1, 9, or 17.

Claims 2-6, 8, 10, 14, 16, 18, 20 depend either directly or indirectly from independent claims 1, 9, or 17 and are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619